238 U.S. 637
35 S.Ct. 940
59 L.Ed. 1500
UNITED STATES, Petitioner,v.M. H. PULASKI CO. et al.
No. 1033.

1
UNITED STATES, Petitioner,


2
v.


3
R. B. HENRY CO. et al.


4
No. 1034.


5
UNITED STATES, Petitioner,


6
v.


7
JAMES ELLIOTT & CO. et al.


8
No. 1035.


9
UNITED STATES, Petitioner,


10
v.


11
J. WILE SONS & CO.


12
No. 1036.


13
UNITED STATES, Petitioner,


14
v.


15
ROBERT MULLER & CO.


16
No. 1037.


17
UNITED STATES, Petitioner,


18
v.


19
WOOD & SELICK et al.


20
No. 1038.


21
UNITED STATES, Petitioner,


22
v.

E. LA MONTAGNE'S SONS

23
No. 1039.


24
UNITED STATES, Petitioner,


25
v.


26
ALBERT LORSCH & CO.


27
No. 1040.


28
UNITED STATES, Petitioner,


29
v.


30
CULLMAN BROS. et al.


31
No. 1041.


32
UNITED STATES, Petitioner,


33
v.


34
G. W. FABER INC.


35
No. 1042.


36
UNITED STATES, Petitioner,


37
v.

LOUIS MEYERS & SON

38
No. 1043.


39
UNITED STATES, Petitioner,


40
v.

WILLIAM OPENHYM & SONS

41
No. 1044.


42
UNITED STATES, Petitioner,


43
v.

PARK & TILFORD

44
No. 1045.


45
UNITED STATES, Petitioner,


46
v.


47
SELGAS & CO.


48
No. 1046.

Supreme Court of the United States
June 21, 1915

49
Mr. Solicitor General Davis for petitioner.


50
Messrs. B. A. Levett, Allan R. Brown, and Albert H. Washburn for respondents.


51
Granted.